IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT



                        No. 95-20086
                      Summary Calendar



CANDY BRANDLEY, CLARENCE LEE BRANDLEY,
Individually and as next friend of
CASSIE BRANDLEY, RONDALE BRANDLEY, and
ERIC BRANDLEY, minors, and
CLARENCE LEE BRANDLEY, JR.,

                                      Plaintiffs-Appellants,

     and

EVELYN STEWART

                                     Plaintiff

     versus


JOHN KEESHAN, ET AL.,

                                      Defendants,

      and

JOHN WESLEY STYLES,
PEGGY and CHARLES RAY,

                                      Defendants-Appellees.




 Appeal from the United States District Court for the
              Southern District of Texas
                    (CA-H-91-3574)


                      December 6, 1995
Before GARWOOD, JOLLY and PARKER, Circuit Judges.*

PER CURIAM:

     As appellees Stevens and Ray point out, the district court’s

herein appealed dismissal order dated January 26, 1995, states that

it is “pursuant to the agreement of Plaintiffs and Defendants

Styles, Ray and Stevens” and that the remaining claims against said

defendants “are hereby DISMISSED as per agreement of the parties,

costs to be borne by the party incurring them.”          Appellants have

not denied or explained this or claimed that these recitals are

inaccurate;   and,   they   are   supported   by   the   “Certificate   of

Conference Regarding Defendants’ Motion to Reconsider Their Motions

to Dismiss Pursuant to Rule 12" signed by appellants. Accordingly,

appellants may not challenge the said dismissal of defendants-

appellees Charlie Ray, Peggy Stevens, and Wesley Styles.         See Tel-

Phonic Services, Inc v. TBS Intern, Inc., 975 F.2d 1134, 1137 (5th

Cir. 1992) (“A party will not be heard to appeal the propriety of

an order to which it agreed”).

     The January 26, 1995, dismissal is therefore

                                                               AFFIRMED.




*
     Local Rule 47.5 provides: “The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession.”
Pursuant to that Rule, the Court has determined that this opinion
should not be published.

                                    2